Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to Species I and II non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

Applicant’s election without traverse of Species III in the reply filed on 06/27/22 is acknowledged.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/22, 02/04/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A computer-implemented method comprising: 
overlaying the retargeted reference body frame on the camera viewfinder stream by anchoring the retargeted reference body frame to the subject; 
iteratively determining an alignment between portions the retargeted reference body frame and portions of the subject depicted in the camera viewfinder stream; 
for each determined alignment, modifying a display characteristic of the retargeted reference body frame to indicate the alignment; and 
in response to determining that the portions of the retargeted reference body frame and portions of the subject are aligned, automatically capturing a digital image from the camera viewfinder stream.”

Dependent Claims 2-7 are also allowed due to their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Morgana et al. (US Pub No.: 2017/0270348A1) disclose a method, non-transitory computer readable medium and apparatus for generating an interactive image of facial skin of a user that is displayed via a mobile endpoint device of the user. For example, the method includes displaying a guide to position a face of the user, capturing an image of the face of the user, transmitting the image to a facial skin analysis server for analyzing one or more parameters of the facial skin of the user, receiving the interactive image of the face of the user that includes metadata associated with the one or more parameters of the facial skin that were analyzed by the facial skin analysis server, and displaying the interactive image of the face of the user.

Jeong (US Pub No.: 2008/0297617A1) disclose a terminal with an image capture function and an image capturing method thereof are provided that can display a capture guide on a preview screen and optimize the arrangement of persons in a photographic image. The image capturing method of a terminal includes recognizing a face in an image displayed on a preview screen in a capture mode, overlaying a capture guide on the preview screen according to the recognized face, and capturing the image when the image is arranged to substantially correspond to the capture guide. The terminal and the image capturing method can capture an image to overlay a capture guide according to a recognized face on a preview screen. Also, the terminal and the image capturing method can capture an image to select a capture guide and overlay the particular capture guide on the preview screen during the capture mode. Furthermore, the terminal and the image capturing method can edit saved images according to a capture guide. Therefore, an image can be optimized where persons are properly arranged and convenience of the terminal is improved.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697